Citation Nr: 0816017	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-37 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for residuals of a right anterior cruciate ligament 
tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1987 to April 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the veteran's 
disability evaluation for service connected residuals of a 
right anterior cruciate ligament tear from 10 percent to 30 
percent, effective April 29, 2005.  A timely appeal was noted 
with respect to that rating.  

For good cause shown, namely the veteran's financial 
hardship, a motion to advance this appeal on the Board's 
docket has been granted under the authority of 38 U.S.C.A. § 
7107(a) and 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  Residuals of a right anterior cruciate ligament tear are 
manifested by limitation of flexion of motion to 75 degrees 
and limitation of extension to 20 degrees, with significant 
function loss.

2.  The evidence does not demonstrate any instability, 
recurrent subluxation, or ankylosis of the joint.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for residuals of a 
right anterior cruciate ligament tear are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated May 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example,  
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.")  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The veteran has demonstrated an awareness of what is needed 
for a higher disability evaluation.  In April 2005, he noted 
that the manifestations of his service-connected knee 
disability interfered with his employment.  In September 
2006, the veteran indicated that his knee disability caused 
such pain that he was prevented from sleeping.  The veteran 
also demonstrated an understanding of the relevant rating 
criteria when he made reference to range of motion testing in 
his January 2006 notice of disagreement.  Actual knowledge is 
established by his statements demonstrating an awareness of 
what is necessary to substantiate the claim.  See Vazquez-
Flores, 22 Vet.App. at 48, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  

As the Board is awarding an increased rating for the right 
knee disability, the agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the effective date element when effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Diagnostic Code (DC) 5010 directs that arthritis due to 
trauma be rated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, DC 5003.  Under that code, the Schedule directs that 
degenerative arthritis that has been established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  It further states that when the limitation 
of motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

X-ray studies of record confirm degenerative changes to the 
right knee.  See VA X-ray report dated in June 2005.  Thus, 
DCs 5010 and 5003 are applicable and direct the Board's 
attention to DCs 5260 and 5261 for limitation of motion 
referable to the knee.

Under DC 5260, when limitation of flexion of the leg is 
limited to 60 degrees, the rating is noncompensable.  Flexion 
limited to 45 degrees warrants a 10 percent rating.  Flexion 
limited to 30 degrees warrants a 20 percent rating.  The 
maximum rating under this DC (30 percent) is for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg is rated under DC 5261.  A 
noncompensable rating is warranted when extension is limited 
to 5 degrees; a 10 percent rating when limited to 10 degrees; 
a 20 percent rating when limited to 15 degrees; a 30 percent 
rating when limited to 20 degrees; a 40 percent rating when 
limited to 30 degrees; and a 50 percent rating when limited 
to 45 degrees.  38 C.F.R. § 4.71a , DC 5261.

Knee disabilities can also be classified under other 
impairment of the knee and rated based on recurrent 
subluxation or lateral instability.  Slight impairment 
warrants a 10 percent rating.  Moderate impairment warrants a 
20 percent rating.  The maximum rating is for severe 
impairment, which warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, DC 5257.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Analysis

In April 2005, the veteran filed a claim for an increased 
evaluation for his service-connected knee disorder, 
indicating that his disability had become worse and was 
interfering with his employment.  A June 2005 X-ray showed a 
loose body and narrowing of the lateral joint space with 
marginal osteophytes at the posterior patella, upper tibia 
and distal femur.  There was no effusion seen.  

In November 2005, the veteran received a VA examination.  The 
veteran gave a history of an in-service knee injury and 
subsequent partial meniscectomy.  His knee pain had 
progressed since then, and the veteran had also noted 
increased swelling.  He indicated that he had been unable to 
keep a job for several years.  There had been no prescribed 
periods of bed rest.  The veteran reported episodes of 
locking and popping but no dislocation or subluxation.  He 
was observed to walk with an antalgic gait, and occasionally 
used a cane for ambulating.  Flare-ups occurred every day and 
resulted primarily in increased pain; however, there was also 
increased swelling on prolonged standing.  There was 
increased pain on repetitive motion.  

On physical examination, flexion of the right leg was limited 
to 75 degrees and extension of the leg was limited to 20 
degrees.  There was "irritability" throughout the range of 
motion.  Noted also was a "markedly" positive McMurray's 
test and some effusion.  The right knee was stable to varus 
and valgus stress test at both 0 and 30 degrees.  The 
diagnosis was post-traumatic arthritis, status post partial 
meniscectomy.  The examiner could not estimate to what degree 
pain could further limit his function, though it was 
indicated that he could not perform activities of daily 
living, including yard work and could not squat or lift more 
than 10 pounds due to his service-connected disability.  

By rating decision dated December 2005, the veteran's 
disability evaluation was increased to 30 percent under DC 
5261 for extension of the leg limited to 20 degrees.  The 
veteran noted a timely appeal to that decision, indicating 
that his knee was often painful and swollen.  

The medical evidence shows that the veteran's flexion is 
limited to 75 degrees.  In order to show entitlement to a 
compensable rating for limitation of flexion, flexion must be 
limited to 45 degrees or less.  38 C.F.R. § 4.71a, DC 5260.  
Accordingly, the Board finds that entitlement to an increased 
rating on the basis of limitation of flexion has not been 
shown.

On VA examination, the veteran's extension was limited to 20 
degrees.  To warrant a higher rating for limitation of 
extension, it would have to be 30 degrees or more.  No 
evidence has been submitted that tends to show that the 
veteran's limitation of motion has worsened since he was last 
examined.  Thus, entitlement to an increased rating on the 
basis of limitation of extension has not been shown.  
38 C.F.R. § 4.71a, DC 5261. 

The Board has considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 204-7 (1995).  There 
was no evidence of weakened movement, excess fatigability, or 
incoordination that could be attributed to the service-
connected disability.  It was noted that the veteran had 
increased pain upon repetitive movement and could not stand 
for long periods of time.  He exhibited pain on range of 
motion and the examiner indicated that he was limited in his 
ability to function due to his service-connected right knee 
disability.  Resolving doubt in the veteran's favor, the 
limitation of function is equivalent to limitation of 
extension equal to 30 degrees and a 40 percent rating is 
warranted.  See DeLuca, 8 Vet. App. 204-7 (1995); 38 C.F.R. 
§ 3.102.

A higher alternative rating is offered under DC 5256 for 
ankylosis of the knee joint.  However, there is no evidence 
that the veteran's knee joint is ankylosed.  Thus, an 
increased rating under DC 5256 is not warranted.  There is no 
instability or subluxation noted and a separate evaluation 
under DC 5257 is not warranted.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   
Although the veteran has indicated that his knee disability 
has interfered with his ability to maintain employment, no 
objective evidence has been submitted indicating that the 
veteran's knee disability is the primary cause of his 
inability to work.  The evidence of record also does not 
demonstrate that the veteran's service-connected right knee 
disorder presents an exceptional or unusual disability 
picture with related factors such as frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The Board in this decision is 
already granting a higher schedular rating for limitation of 
function due to the service-connected disability.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign an evaluation greater than 40 percent 
for the veteran's service connected right knee disorder.  




ORDER


A 40 percent evaluation for residuals of a right anterior 
cruciate ligament tear is allowed, subject to the regulations 
governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


